DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20160194110 A1) (hereafter “Balazs”) in view of Della (US 20170029004 A1) and further in view of Elder et al. (US 20050199623 A1) (hereinafter “Elder”). Regarding Claim 1, Balazs teaches the first and fifth elements of the claim, hereinafter (1a) and (1e) respectively, but does not teach the second, third, fourth, or sixth claim elements, hereinafter (1b), (1c), (1d), and (1f) respectively. Della teaches (1b) and (1d); Elder teaches (1c) and (1f). Balazs teaches
(1a), a multi-tiered sleeve pack assembly (Balazs Figure 4, below; Paragraph 0027: “FIG. 4 shows a three-tiered system 10 incorporating…two dividing caps 60, three four-sided sleeves 70, and a single top cap 80.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Balazs
	(1e), a plurality of sleeves and a plurality of dividers (Balazs Figure 4, above; Paragraph 0027: “FIG. 4 shows a three-tiered system 10 incorporating…two dividing caps 60, three four-sided sleeves 70, and a single top cap 80.”).
As indicated above, Balazs does not teach (1b) or (1d). Della teaches	
(1b), a cart having a base portion including a plurality of wheels (Della Figure 4, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Della

(1d), a base tray on the cart (Della Figure 4, above; Della Abstract: “The dolly has a base including a horizontal platform...”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a base tray as taught by Della. Doing so would enable the sleeve pack assembly “to support an object to be moved” as recognized by Della (Della Abstract).
As indicated above, Balazs does not teach (1c) or (1f). Elder teaches
	(1c), rigid side structures (Elder Paragraph 10: “The rectangular single sidewall seats in the channels in the pallet and the cover for a rigid structure when assembled.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide rigid side structures as taught by Elder. As such, “the sidewall retains the desired quality of being lightweight while achieving the needed strength for support of heavy objects and materials within the container.” as recognized by Elder (Paragraph 0010).
	(1f), an upper channel for receiving an edge of one of the plurality of sleeves and a lower channel for receiving an edge of another one of the plurality of sleeves supported on the base tray wherein the sleeves and dividers alternate (Elder Paragraph 0008: “The underside of the cover includes a channel extending spaced slightly inward from the periphery and configured for receiving the sidewall.”; Elder Paragraph 0010: “The upper surface of the pallet also includes a 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide channels as taught by Elder. Doing so would enable the sidewalls to “to seat and engage with one another” and as such “The resulting structure has the capacity to carry great weight while providing an easy to handle and stable container.” as recognized by Elder (Paragraphs 0010 and 0043 respectively).
	Regarding Claim 2, Balazs teaches a top cap on a top sleeve of the plurality of sleeves (Balazs Figure 4, above; Abstract: “A sleeve pack (10) is disclosed having a pallet (50) and top cap (80) with one or more dividers (60) disposed therebetween and one or more sleeves (70) disposed between the pallet (50) and each divider (60) or top cap (80).”; Paragraph 0027: “As illustrated in FIG. 4 and FIG. 5, the present invention 10 uses…one or more dividing caps 60, and different foldable/collapsible sleeve configurations 70, and a top cap 80.”).
	Regarding Claim 3, Balazs teaches that each of the sleeves includes a first side panel, a back panel connected to the first side panel, a second side panel connected to the back panel and an open front (Balazs Figure 4, above; Paragraph 0027: “The partial walls D permit visibility of the goods. In short, the fourth side D has an opening, such as a window cut-out formed by the flanges. In an alternative, the partial wall D may be totally removed and left open as in a three sided box (A, B, C).”).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide wheels on the cart as taught by Della. Doing so would “enable a user to move the dolly without pushing on the object” as recognized by Della (Della Abstract).
Regarding Claim 5, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a first or second post extending upward from the base. Della teaches that the rigid side structures comprise a first post extending upward from the base portion on a first side of the base portion, and a second post extending upward from the base portion on a second side of the base portion (Della Figure 7, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a first post and a second post as taught by Della. Doing so would enable “…supported objects [to] be moved without having to push the objects themselves.” as recognized by Della (Paragraph 0037).
	Regarding Claim 6, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a third or fourth post extending upward from the base. Della teaches a third post extending upward from the base portion and a fourth post extending upward from the base portion (Della Figure 7, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Della
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a third post and a fourth post as taught by Della. Doing so would enable “…supported objects [to] be moved without having to push the objects themselves.” as recognized by Della (Paragraph 0037).
	Regarding Claim 7, Balazs teaches that the plurality of sleeves and the plurality of dividers are formed from plastic (Paragraph 0016: “The sleeves are formed from a corrugated plastic material or other suitable materials. The pallet, dividers and top cap are preferably formed from plastic or other suitable materials.”).
	Regarding Claim 8, Balazs teaches that the assembly of claim 3 wherein each divider includes a top surface and side walls extending upward about a periphery of the top surface (Paragraph 0015: “…the first divider can include channels on an upper surface of the divider, proximate side edges of the divider, for receiving a bottom portion of each of the sides of the second sleeve.”).

	Regarding Claim 10, Balazs teaches that each divider comprises a channel between the top surface and the bottom surface (Paragraph 0035: “In general, the top surface of the pallet and dividers and bottom surface of the dividers and top cap include troughs or channels proximate their side edges…”).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20160194110 A1) (hereafter “Balazs”) in view of Della (US 20170029004 A1), further in view of Elder et al. (US 20050199623 A1) (hereinafter “Elder”), and further in view of Delvigne (WO 2020148212 A1). Regarding Claim 11, Balazs teaches a multi-tiered sleeve pack assembly but does not teach channel reinforcement. Delvigne teaches that each divider comprises a reinforcement member in the channel (“Detailed Description of the Invention” Paragraph 50: “In some embodiments, the base comprises one or more reinforcing rods, preferably embedded into the base.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide channel reinforcement as taught by Delvigne. Doing so would effectively increase strength, rigidity, durability, etc. according to the nature of reinforcements. It should be noted that applying a known technique to a known device (method, or product) ready for 
	Regarding Claim 12, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a specific reinforcement material. Delvigne teaches the reinforcement member is a steel tube (“Detailed Description of the Invention” Paragraph 50: “In some embodiments, the base comprises one or more reinforcing rods, preferably embedded into the base. Preferably, a reinforcement rod is a metal rod.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a steel tube reinforcement as taught by Delvigne. In many cases, using steel tubing would more effectively increase strength, rigidity, durability, etc. than a number of other types of reinforcement e.g., cardboard, plastic, wire. It should be noted that the use of a known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20160194110 A1) (hereafter “Balazs”) in view of Della (US 20170029004 A1), further in view of Elder et al. (US 20050199623 A1) (hereinafter “Elder”), and further in view of Bastimar et al. (WO 2019022683 A1) (hereafter “Bastimar”). Regarding Claim 13, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a sloped divider. Bastimar teaches that the top surface of the divider is sloped toward a back portion of the divider (Figures 10 and 11, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Bastimar
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a sloped divider as taught by Bastimar. Doing so would “…ensure that the parts to be found in the transport box can be easily seen by the user” as recognized by Bastimar (“Detailed Description of the Invention” Paragraph 24).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Bastimar Figure 1
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a sloped base tray as taught by Bastimar. Sloping the base tray would make it similar to the sloped divider and would “…ensure that the parts to be found in the transport box can be easily seen by the user” as recognized by Bastimar (“Detailed Description of the Invention” Paragraph 24).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20160194110 A1) (hereafter “Balazs”) in view of Della (US 20170029004 A1) and further in view of Elder et al. (US 20050199623 A1) (hereinafter “Elder”). Regarding Claim 15, Balazs teaches the first and fourth elements of the claim, hereinafter (15a) and (15d) respectively, but does not teach the second, third, or fifth claim elements, hereinafter (15b), (15c), and (15e) respectively. Della teaches (15b); Elder teaches (15c) and (15e). Balazs teaches
(15a), a multi-tiered sleeve pack assembly. See rejection for (1a), above.
(15d), a plurality of sleeves and a plurality of dividers. See rejection for (1e), above.
As indicated above, Balazs does not teach (15b). Della teaches
(15b), a cart with wheels having a base portion. See rejection for (1b), above.
As indicated above, Balazs does not teach (15c) or (15e). Elder teaches
(15c), rigid side structures. See rejection for (1c), above.
(15e), an upper channel for receiving a sleeve and a lower channel for receiving a sleeve supported on the cart wherein the sleeves and dividers alternate in an erected configuration and the sleeves include an opening. See rejection for (1f), above. 
	Regarding Claim 16, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a base tray. Della teaches a base tray on the cart. See rejection for (1d), above.
Regarding Claim 17, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a bottom support component. Elder teaches a support component for supporting a bottom divider on the cart (Elder Figures 3 and 1, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Elder
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a bottom support component as taught by Elder. Doing so would enable “containers [to] be stacked when assembled and the components may also be stacked when in storage and nest to resist lateral sliding” as recognized by Elder (Elder Abstract).
	Regarding Claim 18, Balazs teaches a multi-tiered sleeve pack assembly but does not teach three strips of material. Elder teaches that the support component has a first strip of material, a second strip of material and a third strip of material, the first, second and third strips 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Elder
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide three strips of material as taught by Elder. Doing so would enable “containers [to] be stacked when assembled and the components may also be stacked when in storage and nest to resist lateral sliding” as recognized by Elder (Elder Abstract).


	Regarding Claim 20, Balazs teaches that the sleeves include a first side panel, a back panel connected to the first side panel, a second side panel connected to the back panel and the opening is in a front of the assembly. See rejection for Claim 3, above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618